DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (Pub. No.: US 2012/0283905 A1) in view of Sakai et al. (Pub. No.: US 2019/0025057 A1).

Regarding claim 1 (Currently Amended), Nakano discloses a control apparatus to control a moving object, the moving object having an autonomous movement function (1, 20; FIG. 1), the control apparatus comprising:
 	a control section to control a movement of the moving object based on a completion level of a map, the map including a plurality of regions and indicating information (No obstacle zone, FIG. 3C) on whether or not the moving object is permitted to enter (Self-location estimation, See Abstract).
 	Nakano is silent to each of the plurality of regions, wherein the completion level of the map is defined as a ratio of region, among the plurality of regions, in which creating or updating the information is ended, relative to a whole of the plurality of regions.  However, in the same field of endeavor, Sakai teaches a work machine management system where map data is accumulated based on position information of objects in a workplace and a route for vehicle travel is generated.  Specifically, Sakai discloses a “perfection” of map data and describes it as follows:
“The perfection of map data can be determined in an arbitrary region in the vicinity of  the travel route RP on the basis of a ratio between a colored grid DR1 (first detection data) and a non-colored grid DR3 (second detection data). For example, in a case where a ratio of the colored grids DR1 is a predetermined value or more in a predetermined region in the vicinity of the travel route RP (similar to a case where a ratio of the non-colored grids DR3 is less than a predetermined value), perfection of map data may be identified as high, and in a case where the ratio of the colored grids DR1 is less than the predetermined value, perfection of map data may be identified as low.” (¶¶ 123, 131, 132)
To emphasize, Sakai teaches the perfection map data can be determined based on a ratio between a colored grid and a non-colored grid which is being read on the claimed “ratio of region, among the plurality of regions, in which creating or updating the information is ended, relative to a whole of the plurality of regions.”
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of regions of a completion map taught by Nakano to wherein the completion level of the map is defined as a ratio of region, among the plurality of regions, in which creating or updating the information is ended, relative to a whole of the plurality of regions as taught by Sakai to suppress deterioration of productivity in a work site (¶ 5).  

Regarding claim 10, Nakano discloses a work machine which autonomously travels, comprising the control apparatus according to claim 1 (1, FIG. 1).

Regarding claim 11 (Currently Amended), Nakano discloses a non-transitory computer readable storage medium which stores a program of a control apparatus (¶ 14) which controls a moving object having an autonomous movement function (1, FIG. 1), wherein the program enables a computer to perform a control a movement of the moving object based on a completion level of a map, the map including a plurality of regions and indicating information (No obstacle zone, FIG. 3C) on whether or not the moving object is permitted to enter (Self-location estimation, See Abstract).

 	Nakano is silent to each of the plurality of regions, wherein the completion level of the map is defined as a ratio of region, among the plurality of regions, in which creating or updating the information is ended, relative to a whole of the plurality of regions.  However, in the same field of endeavor, Sakai teaches a work machine management system where map data is accumulated based on position information of objects in a workplace and a route for vehicle travel is generated.  Specifically, Sakai discloses a “perfection” of map data and describes it as follows:
“The perfection of map data can be determined in an arbitrary region in the vicinity of  the travel route RP on the basis of a ratio between a colored grid DR1 (first detection data) and a non-colored grid DR3 (second detection data). For example, in a case where a ratio of the colored grids DR1 is a predetermined value or more in a predetermined region in the vicinity of the travel route RP (similar to a case where a ratio of the non-colored grids DR3 is less than a predetermined value), perfection of map data may be identified as high, and in a case where the ratio of the colored grids DR1 is less than the predetermined value, perfection of map data may be identified as low.” (¶¶ 123, 131, 132)
To emphasize, Sakai teaches the perfection map data can be determined based on a ratio between a colored grid and a non-colored grid which is being read on the claimed “ratio of region, among the plurality of regions, in which creating or updating the information is ended, relative to a whole of the plurality of regions.”
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of regions of a completion map taught by Nakano to wherein the completion level of the map is defined as a ratio of region, among the plurality of regions, in which creating or updating the information is ended, relative to a whole of the plurality of regions as taught by Sakai to suppress deterioration of productivity in a work site (¶ 5).  

Regarding claim 12 (Currently Amended), Nakano discloses a control method to control a moving object having an autonomous movement function (¶ 14), comprising: 

 	controlling a movement of the moving object based on a completion level of a map, the map including a plurality of regions and indicating information (No obstacle zone, FIG. 3C) on whether or not the moving object is permitted to enter (Self-location estimation, See Abstract).

  	Nakano is silent to each of the plurality of regions, wherein the completion level of the map is defined as a ratio of region, among the plurality of regions, in which creating or updating the information is ended, relative to a whole of the plurality of regions.  However, in the same field of endeavor, Sakai teaches a work machine management system where map data is accumulated based on position information of objects in a workplace and a route for vehicle travel is generated.  Specifically, Sakai discloses a “perfection” of map data and describes it as follows:
“The perfection of map data can be determined in an arbitrary region in the vicinity of  the travel route RP on the basis of a ratio between a colored grid DR1 (first detection data) and a non-colored grid DR3 (second detection data). For example, in a case where a ratio of the colored grids DR1 is a predetermined value or more in a predetermined region in the vicinity of the travel route RP (similar to a case where a ratio of the non-colored grids DR3 is less than a predetermined value), perfection of map data may be identified as high, and in a case where the ratio of the colored grids DR1 is less than the predetermined value, perfection of map data may be identified as low.” (¶¶ 123, 131, 132)
To emphasize, Sakai teaches the perfection map data can be determined based on a ratio between a colored grid and a non-colored grid which is being read on the claimed “ratio of region, among the plurality of regions, in which creating or updating the information is ended, relative to a whole of the plurality of regions.”
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of regions of a completion map taught by Nakano to wherein the completion level of the map is defined as a ratio of region, among the plurality of regions, in which creating or updating the information is ended, relative to a whole of the plurality of regions as taught by Sakai to suppress deterioration of productivity in a work site (¶ 5).  
Claim Rejections - 35 USC § 103
Claims 2, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (Pub. No.: US 2012/0283905 A1) in view of Sakai et al. (Pub. No.: US 2019/0025057 A1) as applied to claim 1 above, and further in view of Matsukawa et al. (Pub. No.: US 2009/0043440 A1).
Regarding claim 2, Nakano is silent to the control apparatus wherein the control section controls a movement of the moving object such that at least one of (i) an advancing speed of the moving object and Gi) an operation performed when the moving object reaches a boundary of the region are different between (a) in a case where a completion level of the map information at a location of the moving object satisfies a predetermined first condition and (b) in a case where a completion level of the map information at a location of the moving object satisfies a predetermined second condition.
 	However, in the same field of endeavor, Matsukawa teaches an autonomous mobile device and an obstacle in which the autonomous vehicle maneuvers about being depicted with velocity vectors.  The autonomous mobile device moves at a current speed (region indicated by a circle ¶ 83, See 1, FIG. 3) and a time and position point on the pathway where the autonomous mobile device contacts the obstacle (in this case a person 2) and a speed of the person is calculated (¶ 139).  An updated accelerated velocity may be calculated and applied (FIG. 23).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the control section for controlling movement of the moving object as taught by Nakano and Sakai to an advancing speed of the moving object as taught by Matsukawa to further enhance safe, easy and smooth evasive actions of the autonomous device (¶ 6). 

Regarding claim 3, Nakano discloses the control apparatus, wherein the second condition is a condition that a completion level of the map information does not satisfy the first condition (S103, FIG. 8).

Regarding claim 6 (Currently Amended), Sakai teaches the control section estimates a location of the moving object based on a GPS signal received by the moving object and controls a movement of the moving object based on a location estimation precision of the moving object in accordance with a positioning precision included in the GPS signal (¶ 44). 

 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano to where the control section estimates a location of the moving object based on a GPS signal received by the moving object and controls a movement of the moving object based on a location estimation precision of the moving object in accordance with a positioning precision included in the GPS signal as taught by Sakai to suppress deterioration of productivity in a work site (¶ 5).  
 	Matsukawa teaches the control apparatus, wherein the control section controls a movement of the moving object such that at least one of (i) an advancing speed of the moving object and Gi) an operation performed when the moving object reaches a boundary of the region are different between (a) in a case where a location estimation precision of the moving object satisfies a predetermined third condition and (b) in a case where a location estimation precision of the moving object satisfies a predetermined fourth condition (¶¶ 83, 139).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the control section for controlling movement of the moving object as taught by Nakano and Sakai to an advancing speed of the moving object as taught by Matsukawa to further enhance safe, easy and smooth evasive actions of the autonomous device (¶ 6).

Regarding claim 7, Matsukawa teaches the control apparatus, where the fourth condition is a condition that a location estimation precision of the moving object does not satisfy the third condition (S106, FIG. 4).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the control section for controlling movement of the moving object as taught by Nakano and Sakai to where the fourth condition is a condition that a location estimation precision of the moving object does not satisfy the third condition as taught by Matsukawa to further enhance safe, easy and smooth evasive actions of the autonomous device (¶ 6).

Claim Rejections - 35 USC § 103
Claims 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (Pub. No.: US 2012/0283905 A1) and Sakai et al. (Pub. No.: US 2019/0025057 A1) in view of Matsukawa et al. (Pub. No.: US 2009/0043440 A1) as applied to claims 2 and 6 above, and further in view of Suzuki et al. (US 2007/0027579 A1).
Regarding claim 4, Suzuki teaches the control apparatus, wherein if a completion level of the map information at a location of the moving object satisfies the first condition, the control section: (i) sets a set value of an advancing speed of the moving object to a smaller value relative to a case in which a completion level of the map information satisfies the second condition, and Gi) determines an advancing direction of the moving object based on a probability model when the moving object reaches a boundary of the region (¶¶ 111, 130).
 	It would have been obvious to modify the teachings of Nakano and Sakai in view of Matsukawa to wherein if a completion level of the map information at a location of the moving object satisfies the first condition, the control section: sets a set value of an advancing speed of the moving object to a smaller value relative to a case in which a completion level of the map information satisfies the second condition, and determines an advancing direction of the moving object based on a probability model when the moving object reaches a boundary of the region as taught by Suzuki to further enhance safe, easy and smooth evasive actions of the autonomous device.  

Regarding claim 5, Suzuki teaches the control apparatus, wherein if a completion level of the map information at a location of the moving object satisfies the first condition, the control section controls a movement of the moving object such that the moving object returns to a return destination of the moving object (Entrances, FIG. 5).
 	It would have been obvious to modify the teachings of Nakano and Sakai in view of Matsukawa to wherein if a completion level of the map information at a location of the moving object satisfies the first condition, the control section controls a movement of the moving object such that the moving object returns to a return destination of the moving object as taught by Suzuki to further enhance safe, easy and smooth evasive actions of the autonomous device.  

Regarding claim 8, Suzuki teaches the control apparatus, wherein if a location estimation precision of the moving object satisfies the third condition, the control section: (i) sets a set value of an advancing speed of the moving object to a smaller value relative to a case where a location estimation precision of the moving object satisfies the fourth condition, and Gi) determines an advancing direction of the moving object based on a probability model when the moving object reaches a boundary of the region (¶¶ 111, 130).
 	It would have been obvious to modify the teachings of Nakano and Sakai in view of Matsukawa to wherein if a location estimation precision of the moving object satisfies the third condition, the control section: (i) sets a set value of an advancing speed of the moving object to a smaller value relative to a case where a location estimation precision of the moving object satisfies the fourth condition, and Gi) determines an advancing direction of the moving object based on a probability model when the moving object reaches a boundary of the region as taught by Suzuki to further enhance safe, easy and smooth evasive actions of the autonomous device.  

Regarding claim 9, Suzuki teaches the control apparatus, wherein if a location estimation precision of the moving object satisfies the third condition, the control section controls a movement of the moving object such that the moving object returns to a return destination of the moving object (Entrances, FIG. 5).
 	It would have been obvious to modify the teachings of Nakano and Sakai in view of Matsukawa to wherein if a completion level of the map information at a location of the moving object satisfies the third condition, the control section controls a movement of the moving object such that the moving object returns to a return destination of the moving object as taught by Suzuki to further enhance safe, easy and smooth evasive actions of the autonomous device.  

Response to Arguments
Applicant’s arguments with respect to claims 1 - 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 13 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J LEE/Primary Examiner, Art Unit 3663